Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETALED ACTION
The amendment filed 04/04/2022 has been entered. Claims 1-29 are pending. Claim 28 has been amended. No claim is added or canceled.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2022 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 
In that remarks, the applicant argued in substance:
That: an integrated sensor device integrated into a chip, which includes: sensing circuitry integrated into the chip; determines a type of a sensor-service request received from the host processor; in response to determining the sensor-service request is of a second type: initiates remote-server processing based on the sensor-service request of the second type; and generates a response to the sensor-service request of the second type based on a response to the initiated remote-server processing.
In response to the applicant’s argument Othman teaches in Fig. 3, item 302 teaches a sensing device; in [0023] the processor module detects that this is a local service as per the description or that service is not internal which corresponds to determines a type of a sensor-service request received from the host processor.
However, Othman does not explicitly disclose in response to determining the sensor-service request is of a second type: initiates remote-server processing based on the sensor-service request of the second type; and generates a response to the sensor-service request of the second type based on a response to the initiated remote-server processing.
However, KOHLI in [0049] teaches, the service cloud 101 of FIG. 1 requests, from the virtual sensor cloud controller 302, the sensor data from different WSNs, which are not co-located and may be owned by different owners, in [0031,] each of the devices 104 may transmit a request to the service cloud 101 to access the sensor data in the virtual sensors in the virtual sensor clouds; and in [0032], in response to the request, the virtual sensor clouds 102a and 102 transmit the sensor data to the service cloud 101, where the data is processed and transmitted to the devices 104 to service the requesting device(s). Therefore, a sensor data is processed and transmitted to the requesting device in response to the request.  
Based on Othman in view of KOHLI it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of KOHLI to the system of Othman in order to increase capability of handling a sensor service request of Othman system.
In addition, the applicant argued that Kohli would not be suitable for its intended purpose if modified as suggested by the Examiner.
In response to applicant's argument that “Kohli would not be suitable for its intended purpose as a cloud-based service having a virtual sensor network if it were modified to instead use the physical sensor”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Furthermore, the modification is performed to the primary reference Othman not the secondary reference KOHLI. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 6-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Othman et al. (US 20090019056) hereinafter Othman in view of KOHLI et al (US 20130227569) hereinafter KOHLI.
Regarding claim 1, Othman teaches a system (i.e. system, [0030]), comprising: a host processor, which in operation, executes an application that generates sensor-service-authorization requests and sensor-service requests (i.e. a radio connection is established via short range radio access between the node 406 and the application client terminal the application client terminal 402 requests sensed data related to the service X by sending to the and sensor node A 406 a sensor service request message 438 that identifies the requested sensor service X, [0025]); an integrated sensor device integrated into a chip which includes: sensing circuitry integrated into the chip (i.e. sensing device, Fig. 3, item 302), wherein the sensing circuitry, in operation, generates sensor data related to one or more physical conditions (i.e. The sensor node's function is to sense phenomena of interest via a one or more sensing devices 302 and to send the sensed data to requestors, [0023]); processing circuitry integrated into the chip and coupled to the sensing circuitry (i.e. the processing module connected to the sensing device, Fig. 3, items 302 and 310), wherein the processing circuitry, in operation, determines a type of a sensor-service request received from the host processor (i.e. the processor module detects that this is a local service as per the description or that service is not internal, [0023]); in response to determining the received sensor-service request is of a first type, generates results information in response to the sensor-service request of the first type based on generated sensor data and transmits the results information to the host processor (i.e. sensor node 300 receives a request for a local sensor service (e.g. the sensor service identified by 311), such as for example for the temperature in downtown Montreal, the processor module 310 detects that this is a local service as per the description 311, and responds back to the requestor with the temperature sensed by the device 302, [0023]).
However, Othman does not explicitly disclose in response to determining the sensor-service request is of a second type: initiates remote-server processing based on the sensor-service request of the second type; and generates a response to the sensor-service request of the second type based on a response to the initiated remote-server processing.
However, KOHLI teaches in response to determining the sensor-service request is of a second type (i.e. The service cloud 101 of FIG. 1 requests, from the virtual sensor cloud controller 302, the sensor data from different WSNs, which are not co-located and may be owned by different owners, [0049]): initiates remote-server processing based on the sensor-service request of the second type (i.e. Each of the devices 104 may transmit a request to the service cloud 101 to access the sensor data in the virtual sensors in the virtual sensor clouds, [0031]); and generates a response to the sensor-service request of the second type based on a response to the initiated remote-server processing (i.e. In response to the request, the virtual sensor clouds 102a and 102 transmit the sensor data to the service cloud 101, where the data is processed and transmitted to the devices 104 to service the requesting device(s), [0032]).
Based on Othman in view of KOHLI it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of KOHLI to the system of Othman in order to increase capability of handling a sensor service request of Othman system.

Regarding claim 6, Othman teaches the first type of request comprises requests directed to functions embedded in the integrated sensor device (i.e. the sensor node 300 receives a request for a local sensor service (e.g. the sensor service identified by 311), such as for example for the temperature in downtown Montreal, the processor module 310 detects that this is a local service as per the description, [0023]).

Regarding claim 7, Othman teaches the functions embedded in the integrated sensor device include: compensating for environmental factors; initiating periodic remote-server reauthorization; or combinations thereof (i.e. Once the sensor node A 406 locates the service X in action 446, the sensor node A 406 replies back to the application terminal 402 in action 472 with information that identifies the sensor node that supports the requested sensor service. For example, that information may include the identification of the owner 426 of service X and the address 427 of the service node that provides the service X, which in the present case is the address of the sensor node B 408. Using the address 427, the application client terminal 402 sends a sensor service X request to sensor node B 408 in action 474, and obtains back in action 476, via a reply message, the service X sensed data 441, so that in action 480 it can use that information, [0028]).

Regarding claim 8, Othman does not explicitly disclose the second type of request comprises requests directed to cloud-based functionality.
However, KOHLI teaches the second type of request comprises requests directed to cloud-based functionality (i.e. the end users access the system through the devices 104. Each of the devices 104 may transmit a request to the service cloud 101 to access the sensor data in the virtual sensors in the virtual sensor clouds, [0031]). Therefore, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that bases. 

Regarding claim 9, Othman does not explicitly disclose the cloud-based functionality includes: sensor diagnostic functionality; sensor aging compensation functionality; sensor environmental factor compensation functionality; dashboard functionality; artificial intelligence classification based on sensor data; artificial intelligence classification based on results information; or combinations thereof.
However, KOHLI teaches the cloud-based functionality includes: sensor diagnostic functionality (i.e. The virtual sensor cloud controller also handles migration of the VMs over different VM hosts for load balancing, and migration of the physical sensor networks 103a, 103b, 103c, and 103d, [0043]); sensor aging compensation functionality (i.e. The virtual sensor cloud controller handles state changes of the VMs. The migration of the VMs brings flexibility and scalability in the system in terms of a number of users, a number of sensor networks, and/or a data bandwidth requirement, [0043]); sensor environmental factor compensation functionality (i.e. The virtualization of the physical sensor networks 103a, 103b, 103c, and 103d of FIGS. 1 to 2, and the IaaS provided by the system, provide better platform independence, load balancing, and efficiency over a conventional ad-hoc process and thread based solution of sending data to the service cloud, [0052]); dashboard functionality (i.e. A cloud based WSN system utilizing the virtualized WSNs provides a virtual sensor cloud as an Infrastructure as a Service (IaaS), and a service cloud as a Software as a Service (SaaS), to provide a flexible and scalable system, [0022]); artificial intelligence classification based on sensor data (i.e. the VMs 301 receive the data from the virtual sensors 201, and formats the data based on the SensorML specification, [0047]); artificial intelligence classification based on results information (i.e. Based on the VM images, the virtual sensor cloud controller 302 then spawns the VMs 401, 402, and 403 at the respective locations where the virtual sensors 404a, 404b, and 404c are located, [0051]); or combinations thereof. Therefore, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that bases.

Regarding claim 10, Othman teaches the environmental factors include temperature (i.e. temperature, [0004], pressure (i.e. traffic, pollution, [0004]), illumination (i.e. light noise, [0004]), sensor location (i.e. sensors to monitor various physical or environmental conditions at different locations, [0005]), sensor position (i.e. sensor node A 406 may have been designated as the entry point for sensed data on behalf of a plurality of sensor nodes, [0025]), sensor orientation, long-term sensor drift, or combinations thereof (i.e. The sensor nodes 406-412 are alike the sensor node 300 described in relation to FIG. 3 and are assumed to be located in relative close proximity to each other, thus representing a given region of interest (e.g. same area, same town, same building, etc.). The method described in FIG. 4 starts when the sensor node B 408 is installed in the network 404 with a new sensor service X, action 414, [0024]).

Regarding claim 11, Othman does not explicitly disclose a remote server, which, in operation, generates responses to the initiated remote-server processing.
However, KOHLI teaches a remote server, which, in operation, generates responses to the initiated remote-server processing (i.e. In response to the request, the virtual sensor clouds 102a and 102 transmit the sensor data to the service cloud 101, where the data is processed and transmitted to the devices 104 to service the requesting device(s), [0032]). Therefore, the limitations of claim 11 are rejected in the analysis of claim 1 above, and the claim is rejected on that bases.

Regarding claim 12, Othman does not explicitly disclose the integrated sensor device is a first integrated sensor device, comprising a second integrated sensor device, wherein the remote server, in operation, generates a response to the initiated remote-server processing based on sensor data generated by the first integrated sensor device and sensor data generated by the second integrated sensor device.
However, KOHLI teaches the integrated sensor device is a first integrated sensor device, comprising a second integrated sensor device (i.e. the virtualization manger provides abstraction of the physical sensor networks 103a, 103b, 103c, and 103d via the virtual sensors 201, [0040]), wherein the remote server, in operation, generates a response to the initiated remote-server processing based on sensor data generated by the first integrated sensor device and sensor data generated by the second integrated sensor device (i.e. The VMs generate data streams from the data received from the virtual sensors 201. The VMs transmit the data to the service cloud 101 or the device 104 in the format corresponding to a template that is requested by the service cloud 101 or the device, [0042]). Therefore, the limitations of claim 12 are rejected in the analysis of claim 1 above, and the claim is rejected on that bases.

Regarding claim 13, Othman does not explicitly disclose the sensing circuitry includes a humidity sensor, a chemical sensor, a biochemical compound sensor, a radioisotope sensor, an infrared sensor, an air quality sensor, a water quality sensor, a thermal sensor, an organic compound detector, or combinations thereof.
However, KOHLI teaches the sensing circuitry includes a humidity sensor, a chemical sensor, a biochemical compound sensor, a radioisotope sensor, an infrared sensor, an air quality sensor, a water quality sensor, a thermal sensor, an organic compound detector, or combinations thereof (i.e. the physical sensors may include a pressure sensor, an accelerometer, a camera, a thermal sensor, a humidity sensor, a microphone, and/or other physical sensors known to one of ordinary skill in the art, [0024]). Therefore, the limitations of claim 13 are rejected in the analysis of claim 1 above, and the claim is rejected on that bases.

	Regarding claims 14-28, the limitations of claims 14-28 are similar to the limitation of claims 1-2, 4-9, and 13. Othman further teaches a non-transitory computer-readable medium having contents (i.e. a data storage module 312, such as for example a memory or database, comprising description of external sensor services provided by other sensor nodes (not shown in FIG. 3) in near vicinity to the sensor node, [0023]). Therefore, the limitations of claims 14-28 are rejected in the analysis of claims 1-2,4-9, and 13 above, and the claims are rejected on that bases. 

Claim 2-5 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Othman et al. (US 20090019056) hereinafter Othman in view of KOHLI et al (US 20130227569) hereinafter KOHLI and further in view of Ryhorchuk et al. (US 20150254463) hereinafter Ryhorchuk.
Regarding claim 2, Othman in view of KOHLI teach the limitations of claim 1 above.
However, Othman in view of KOHLI do not explicitly disclose encryption circuitry, which, in operation, encrypts communications from the integrated sensor device to the remote server and decrypts communication from the remote server to the integrated sensor device.
However, Ryhorchuk teaches encryption circuitry (i.e. encryption module, [0082]), which, in operation, encrypts communications from the integrated sensor device to the remote server (i.e.  The sensor nodes 100a may encrypt the sensor data available at the sensor nodes 100a and establish a secure connection with the service data platform 140 over the WAN, [0050]) and decrypts communication from the remote server to the integrated sensor device (i.e. Secure connections between the sensor nodes 100 and the service data platform 140 may be established using the various digital certificates and private keys issued to the sensor nodes, the servers, and the customer devices, [0032]).
Based on Othman in view of KOHLI and further in view of Ryhorchuk it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ryhorchuk to the system of Othman and KOHLI in order to have secure data communication of Othman and KOHLI system.

Regarding claim 3, Othman in view of KOHLI do not explicitly disclose the encryption circuitry is integrated into the chip     
However, Ryhorchuk teaches the encryption circuitry is integrated into the chip (i.e. encryption module, [0082]). Therefore, the limitations of claim 3 are rejected in the analysis of claim 2 above, and the claim is rejected on that bases.

Regarding claim 4, Othman in view of KOHLI do not explicitly disclose the processing circuity, in operation, responds to a received sensor-service-authorization request by requesting remote- server verification that the application is authorized to receive sensor services.
However, Ryhorchuk teaches the processing circuity, in operation, responds to a received sensor-service-authorization request by requesting remote- server verification that the application is authorized to receive sensor services (i.e. The certificate authority 102 issues a digital certificate to entities and individuals after verifying their identity, [0049] and The authorized user may log into the service data platform 140 and provide the password or passcode for the second share 104a, prior to generating a request to access the encrypted sensor data, [0056]). Therefore, the limitations of claim 4 are rejected in the analysis of claim 2 above, and the claim is rejected on that bases.

Regarding claim 5, Othman in view of KOHLI do not explicitly disclose the processing circuitry, in operation, responds to a failure to receive verification that the application is authorized by denying access to sensor services to the application.
However, Ryhorchuk teaches the processing circuitry, in operation, responds to a failure to receive verification that the application is authorized by denying access to sensor services to the application (i.e. Public key cryptography may also be used to allow or limit access to the sensor data (which may contain sensitive identification information) to only those parties who are authorized to have access to such data, [0019]). Therefore, the limitations of claim 5 are rejected in the analysis of claim 2 above, and the claim is rejected on that bases.

Regarding claim 29, Othman in view of KOHLI do not wherein the contents comprises instructions, which when executed by the processing circuitry, cause the processing circuitry to perform the method.
However, Ryhorchuk teaches wherein the contents comprises instructions, which when executed by the processing circuitry, cause the processing circuitry to perform the method (i.e. The storage unit 716 includes a machine-readable storage medium 722 on which is stored one or more sets of instructions 724 and data structures (e.g., software instructions) embodying or used by any one or more of the methodologies or functions described herein. The instructions 724 may also reside, completely or at least partially, within the main memory 704 or within the processor 702 during execution thereof by the computer system, [0145]). 
Based on Othman in view of KOHLI and further in view of Ryhorchuk it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Ryhorchuk to the system of Othman and KOHLI in order to improve sensor data handing efficiency of Othman and KOHLI system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
7/6/2022

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447